DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-6) and species (SEQ ID NO: 2) on 7/22/2022 is acknowledged. The species election is withdrawn since SEQ ID NO: 1 encodes the protein of SEQ ID NO: 2. 
Claims 5 and 6 have been amended. Claims 7-10 have been canceled. Claims 1-6 are pending and are the subject of the present Official Action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/078,517, PCT/US2015/060442 and CON of 15/525,928 filed on 11/12/2014, 11/12/2015 and 5/10/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/12/2014. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/3/2019 and 7/22/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as evidenced by Bangol et al. US 2010/0056442, published 3/4/2010 (hereinafter Bangol). 
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Claim 1 describes a non-human transgenic animal comprising an expressed transgene encoding GPR101. Dependent claims 3-6 provide further limitations on the non-human transgenic animal species and effect of increased body mass. These claims are directed to one of the statutory categories and are compositions of matter (step 1). These claims are directed to a judicial exception (step 2A, prong 1) since the referenced genes occur naturally within vertebrates and non-human mammals like cows. These claims do not integrate into a particular application (step 2A, prong 2) and do not amount to significantly more than the judicial exception (step 2B). Claim 1 only describes the expression of GPR101 and not a relative increase/decrease or particular location of expression which would occur outside of what could feasibly happen naturally within a non-human animal. Furthermore, only in claim 2 are limitations introduced which require GPR101 to come from a species other than the host (i.e. human GPR101 being expressed in a non-human animal). As described in Bangol, GPR101 is a naturally occurring gene found within non-human animals and is associated with increased body mass and size (Bangol, para 3-9 and 22-32). Bangol provides a description of GPR101 and its relationship to Bangol defines “subject’ as a vertebrate and lists cows and pigs amongst other non-human mammals (Bangol, para 378). Thus, the language of claims 1 and 3-6 read directly on endogenous naturally occurring GPR101 genes found within non-human animals. “Transgenic” is considered merely intended use language and does not necessarily indicate that GPR101 is from a different species like that of claim 2. Accordingly, claims 1 and 3-6 read on naturally occurring non-human animals that express GPR101 and are directed to non-statutory subject matter which does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bangol (supra). 
Bangol describes a method for increasing the body mass of a vertebrate via delivering an inverse agonist or an antagonist of the vertebrate GPR101 receptor (Bangol, claim 38). Bangol provides a description of GPR101 and its relationship to increased body mass and size (Bangol, para 3-9 and 22-32). Bangol defines “subject’ as a vertebrate and lists cows and pigs amongst other non-human mammals (Bangol, para 378). Bangol provides a nucleotide sequence of the human GPR101 polypeptide (SEQ ID NO: 1 in Bangol) and amino acid sequence (SEQ ID NO: 2 in Bangol) which has a 100% sequence match to SEQ ID NO: 2 and 1 from the instant invention, respectively (Bangol, para 33, 391 and sequence search results shown below). Thus, the method of claim 38 reads on a non-human transgenic animal (cow) comprising a transgene encoding the human GPR101 protein. Accordingly, the disclosure of Bangol anticipates claims 1-6. 

    PNG
    media_image1.png
    423
    583
    media_image1.png
    Greyscale


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gaitanaris et al. US 2006/0134109, published 6/22/2006 (hereinafter Gaitanaris). 
Gaitanaris describes GPCR polypeptides, polynucleotides, recombinant materials and transgenic mice as well as method for their production (Gaitanaris, abstract). Gaitanaris describes a non-human mammal (mouse) expressing a transgene encoding the human GPR101 (Gaitanaris, para 11-12, 129). Gaitanaris discloses human GPR101 in table 2 (SEQ ID NO: 858) which has a 100% sequence match to SEQ ID NO 1 from the present invention (Sequence search results below). Gaitanaris describes resulting effects including gigantism (Gaitanaris, para 28). Thus, the disclosure of Gaitanaris reads on a non-human transgenic animal (mouse) comprising a transgene encoding the human GPR101 protein. Accordingly, the disclosure of Gaitanaris anticipates claims 1-3 and 6.


    PNG
    media_image2.png
    590
    573
    media_image2.png
    Greyscale


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,350,273 (application number 15/525,928). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
The patented claims are drawn to a method for increasing hormone production from the hypothalamus and pituitary gland in a subject, comprising administering an effective amount of a GPR101 agonist or a GPR101 protein, thereby increasing hormone production. Claim 3 describes the subject being a non-human animal. The patented claims would anticipate the instantly claimed invention, which is drawn to a non-human transgenic animal comprising an express transgene encoding GPR101. The claim sets are patentable indistinct therefore.

Other Relevant Prior Art
Trivellin et al. "Gigantism and acromegaly due to Xq26 microduplications and GPR101 mutation." New England Journal of Medicine 371.25 (2014): 2363-2374.

Bates et al. "Characterization of Gpr101 expression and G-protein coupling selectivity." Brain research 1087.1 (2006): 1-14.

Lee et al. "Discovery and mapping of ten novel G protein-coupled receptor genes." Gene 275.1 (2001): 83-91.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699